STATE OF VERMONT 
                                        
                           ENVIRONMENTAL COURT 
                                        
                                       } 
A. Johnson Co. Conditional Use Permit  }          Docket No. 130‐7‐05 Vtec 
      (Appeal of Langrock & Decker)    } 
                                       } 
       
    Decision on Pending Motions to Dismiss and to Deem Application Approved 

       This matter concerns an appeal and cross‐appeal from the June 20, 2005 Decision 

of  the  Town  of  Salisbury  (Town)  Development  Review  Board  (DRB),  granting 

conditional use approval for a sand and gravel operation on Upper Plains Road.  Peter 

Langrock, Esq. and Dawn Decker, who are abutting landowners, filed the initial appeal 

and  represent  themselves.    The  A.  Johnson  Company,  LLC  (hereinafter  alternatively 

referred to as “Applicant” or “Johnson”), filed a cross‐appeal and is represented by Karl 

W. Neuse, Esq.  The Town has also appeared and actively participated in this appeal; it 

is represented by Donald R. Powers, Esq. 

       Three other individuals  also filed pro  se appearances  in this  proceeding:  Carol 

Cameron Wieland, Margaret Julia “Julie” Dawson, and William E. Maltais (hereinafter 

collectively referred to as “Interested Persons”).  Mr. Maltais also filed his own appeal 

of the June 20th DRB Decision, and his own Statement of Questions. 

       This case has a longer procedural history than its single docket number suggests.  

An appeal and cross‐appeal was first filed in December 2003 from the DRB’s prior grant 

of conditional use approval for this same project.  See In re: Appeal of The A. Johnson 

Company,  Docket  No.  220‐12‐03  Vtec  (Vt.  Envtl.  Ct.,  Dec.  23,  2004).    In  that  Decision, 

this  Court  remanded  the  application  back  to  the  DRB  for  further  consideration.    That 

remand was ultimately followed by the DRB’s June 20, 2005 Decision, from which the 

pending appeal and cross‐appeals were taken. 
          There are two1 pre‐trial motions now pending for the Court’s consideration, both 

filed on Applicant’s behalf.  The first seeks dismissal of the Interested Persons as parties 

to  this  appeal;  the  second  seeks  to  have  Johnson’s  application  “deemed  approved” 

under the legal doctrine codified in 24 V.S.A. § 4468.  We address those motions in that 

order. 

I.        Dismissal of Interested Persons 

          For purposes of review of the pending motion to dismiss, we first note that the 

three  Interested  Persons  actually  fall  into  two  categories:    Mr.  Maltais  filed  his  own 

Notice  of  Appeal  on  July  18,  2006,  and  filed  his  Statement  of  Questions  on  August  5, 

2005.  He is therefore identified on the Court’s docket as a cross‐appellant.  Ms. Wieland 

and  Ms.  Dawson  each  filed  their  respective  Notices  of  Appearance,  but  have  not 

asserted  that  they  are  appellants  in  this  proceeding,  nor  have  they  filed  their  own 

Statement of Questions.  We therefore address the challenge to Mr. Maltais’ status as a 

party separately from the two Interested Persons. 

          Before doing so, we first note some common points.  Under our procedural rules, 

the  Vermont  Rules  for  Environmental  Court  Proceedings  (V.R.E.C.P.),  an  individual 

who  files  a  timely  appearance  and  participated  in  the  proceedings  below  is 

“automatically  accorded”  party  status  in  proceedings  before  this  Court.    V.R.E.C.P. 

5(d)(2).  Their status may be challenged by motion, as Johnson has done here.  Id.   

          Further, a person who wishes to obtain party status in an Environmental Court 

proceeding, either  as an  appellant or interested person, must  meet one  or  more of  the 

definitions of “interested person” in 24 V.S.A. § 4465.  In order for an interested person 

to appear in an appeal to this Court, they must also have participated in the proceeding 

below.    See  10  V.S.A.  §§  8504(b)(1),  8504(n);  24  V.S.A.  §  4471.    Johnson  asserts  that 

neither of the two Interested Persons nor Cross‐Appellant Maltais meets the definition 

1  Appellant’s request for enlargement of time is addressed by separate Entry Order, issued along with 
this Decision. 


                                             Page 2 of 7.
of  “interested  person”  contained  in  24  V.S.A.  § 4465(b)(3).    Johnson’s  challenge  is 

noteworthy  for  its  brevity;  Johnson’s  sole  assertion  is  that  neither  of  the  Interested 

Persons,  nor  Cross‐Appellant  Maltais,  “own[]  or  occupy[]  property  in  the  immediate 

neighborhood,” as that term is used in the statute. 

       To  interpret  “immediate  neighborhood,”  this  Court  has  examined  not  only  the 

proximity of the challenged party’s property to the project on appeal, but also whether 

they  potentially  could  be  affected  by  any  aspects  of  the  project  which  have  been 

preserved for review on appeal.  See In re Appeal of Stanak and Mulvaney, Docket No. 

101‐7‐01 Vtec (Vt. Envtl. Ct., Oct. 15, 2001) (citing In re Appeal of Brodhead, Docket No. 

E95‐057 (Vt. Envtl. Ct., Aug. 3, 1995); In re Appeal of Daniels, Docket No. 58‐4‐99 Vtec 

(Vt. Envtl. Ct., Sept. 12, 2000); and In re Appeal of Gulli, Docket No. 135‐6‐00 Vtec (Vt. 

Envtl.  Ct.,  Mar.  22,  2001)).    Essentially,  the  determination  of  whether  an  interested 

person  lives  in  the  “immediate  neighborhood”  is  made  on  a  case‐by‐case  basis  and 

largely depends on the physical environment surrounding the project property and its 

nexus to a particular interested person and their property. 

       Having  noted  these  common  points,  we  now  address  the  specific  challenges 

made to the standing of each Interested Person and Cross‐Appellant Maltais. 

       A.         Challenge to Wieland and Dawson 

       Ms. Wieland and Ms. Dawson have both filed objections to Johnson’s motion to 

dismiss  them  as  parties.    Johnson  asserts  that  neither  Wieland  nor  Dawson  own  or 

occupy property in the “immediate neighborhood.”  24 V.S.A. § 4465(b)(3). 

       Wieland and Dawson, as the non‐moving parties, are entitled to have accepted as 

true  “all  reasonable  inferences”  in  their  pleadings  and  to  have  accepted  as  false  “all 

contravening assertions” in Johnson’s pleadings.  Richards v. Town of Norwich, 169 Vt. 

44, 49 (1999). 

       Ms.  Wieland  lives  with  her  school‐age  daughter  at  the  intersection  of  Upper 

Plains  Road  and  Route  53,  approximately  one  mile  from  the  proposed  project  site.  


                                            Page 3 of 7.
Trucks  going  to  and  coming  from  Johnson’s  property  will  pass  through  this 

intersection.  Johnson does not further explain its contention that Ms. Wieland does not 

live  in  the  “immediate  neighborhood”  for  purposes  of  its  motion  to  dismiss.    We 

therefore do not believe it appropriate to grant Johnson’s motion as to Ms. Wieland. 

       Ms.  Dawson’s  assertions  as  to  whether  she  presently  resides  in  the  “immediate 

neighborhood”  are  a  bit  more  difficult  to  discern.    She  represents  that  she  “just 

recently”  began  living  at  the  Sullivan  “family  homestead”  with  an  elderly  parent,  for 

whom she is caring.  This homestead is located on Route 7.  Dawson asserts an interest 

in  the  Sullivan  homestead  by  virtue  of  her  status  as  a  beneficiary  in  a  revocable  trust 

that  holds  title  to  the  Sullivan  property,  a  copy  of  which  she  filed  with  her  Objection.  

Thankfully,  we  do  not  need  to  determine  if  this  contingent  interest  in  real  estate  is 

sufficient grounds for interested person status, since § 4465(b) speaks to someone who 

“own[s] or occup[ies]” property in the immediate neighborhood.  Ms. Dawson appears 

to satisfy the latter requirement for interested person status. 

       The  distance  between  the  two  properties,  either  by  road  or  as  the  crow  flies,  is 

not  discernable  from  the  tax  maps  Dawson  filed,  but  it  appears  that  the  Sullivan 

homestead property abuts to the west the Town “Landfill” property, which the Johnson 

parcel  abuts  to  the  north.    Without  more  contravening  evidence,  we  cannot  conclude 

that  Dawson  is  outside  of  Johnson’s  “immediate  neighborhood”  and  therefore  decline 

to dismiss Dawson as a party. 

       We  take  this  opportunity  to  note  for  all  parties  that  while  this  appeal  will  be 

heard de novo, pursuant to V.R.E.C.P. 5(g), the issues to be reviewed in this appeal are 

limited to those presented in the Statement of Questions filed by Appellants and Cross‐

Appellant Johnson.  V.R.E.C.P. 5(g) restricts a party from “rais[ing] any question on the 

appeal not presented in the statement [of questions] as filed, unless otherwise ordered 

by the court in a pretrial order . . . .”   




                                               Page 4 of 7.
        We  note  this  restriction  on  the  issues  that  parties  may  present  in  an  appeal 

because  it  appears  that  Wieland  and  Dawson  wish  to  raise  issues  beyond  the  issues 

preserved  by  Appellants  and  Cross‐Appellant  in  their  Statement  of  Questions.    We 

recognize that Wieland and Dawson have sincere concerns about how this project may 

impact  them  and  their  property,  including  impact  to  ground  water  and  traffic  safety, 

but we also must respect our jurisdictional limits.  We therefore take this opportunity to 

advise all parties that the Court will only allow evidence and claims to be presented at 

trial that are relevant to the issues preserved in the Statement of Questions already filed. 

        B.      Challenge to Maltais 

        It  appears  undisputed  that  Mr.  Maltais  participated  in  the  DRB  proceedings 

below,  and  therefore  satisfies  the  provisions  of  24  V.S.A.  §  4471(a).    However,  Mr. 

Maltais appears to concede that he does not reside in the “immediate neighborhood.”2  

Thus,  he  appears  to  not  fit  the  statutory  definition  of  “interested  person”  under  24 

V.S.A. § 4465(b)(3).   

        Given  that  Mr.  Maltais  is  a  pro  se  litigant  in  this  matter,  we  recognize  this 

Court’s obligation to assure that he is not unfairly taken advantage of in the course of 

this  proceeding.    Bingham  v.  Tenney,  154  Vt.  96,  100  (1990)  (citing  Vahlteich  v.  Knott, 

139  Vt.  588,  591 (1981)).  However,  in  reviewing  Mr. Maltais’  objection  to  the pending 

motion,  we  cannot  find  that  he  fits  the  other  definitions  of  “interested  person”  in  24 

V.S.A. § 4465(b).  Mr. Maltais reports that he participated in the proceedings below, is a 

concerned  taxpayer,  has  some  experience  in  the  construction  industry,  questions  the 

adequacy  of  the  impact  fees  imposed  by  the  DRB,  and  fears  that  this  inadequacy  will 

cause the Town to defer necessary road maintenance until sometime in the future.  Mr. 




2  Mr. Maltais’ address is given as 272 West Shore Road.  The Court cannot determine how far away from 
Johnson’s project site Mr. Maltais resides, but interprets his Objection to Appellant’s Motion to Dismiss as 
conceding that he does not reside in the neighborhood immediate to the project site. 


                                                Page 5 of 7.
Maltais also concedes that his “property is not directly impacted by truck traffic” from 

Johnson’s existing project. 

       We  recognize  this  Court’s  obligation  to  assure  that  individuals  who  satisfy  the 

statutory definition of interested persons have the opportunity to participate in appeal 

proceedings on proposed projects that may directly impact them or their property.  To 

restrict  such  parties  from  participating  in  the  appeals  that  come  before  us  could 

jeopardize  the  very  integrity  of  this  Court.    But  to  allow  individuals  to  participate  in 

appeals  that  do  not  have  standing  under  the  applicable  statutes  or  our  Rules  can  also 

dilute the integrity of Environmental Court proceedings.  We therefore are compelled to 

dismiss  parties,  such  as  Mr.  Maltais,  who  do  not  satisfy  the  definitions  of  interested 

person. 


II.    Request to Deem Application Approved 

       Johnson  asserts  that  the  DRB  violated  24  V.S.A.  §  4468  by  not  conducting  a 

hearing within sixty days of this Court’s remand in the prior appeal, Docket No. 220‐12‐

03  Vtec.    Section  4468  provides  that  an  appropriate  municipal  panel  (AMP)  must 

conduct a hearing “within 60 days of the filing of a notice of appeal under section 4465 

of this title.”  But § 4465 speaks only to appeals that an AMP receives from decisions of 

a  municipal  administrative  officer;  it  does  not  speak  to  appeals  to  this  Court,  or  to 

remands of appeals from this Court. 

       We  would  hope  that  AMPs  would  act  promptly  when  an  appeal  is  remanded 

back to the AMP from this Court.  The undersigned was not the presiding judge on the 

remand  in  Docket  No.  220‐12‐03  Vtec,  but  notes  that  there  is  nothing  in  the  present 

record that reflects that the DRB here did not act promptly, in light of the circumstances 

of  the  remand.    What  we  do  know  is  that  the  mandate  for  AMPs  to  act  upon  appeals 

from  a  town  administrative  officer’s  decision  within  sixty  days  does  not  apply  to 

remands  from  this  Court.    We  therefore  must  deny  Johnson’s  motion  to  deem  its 



                                             Page 6 of 7.
application approved, without conditions, as there is no evidence presented that § 4468 

was violated here. 

        

       Accordingly,  based  on  the  foregoing,  it  is  hereby  ORDERED  and  ADJUDGED 

that  Applicant’s  motion  to  dismiss  William  E.  Maltais  as  a  party  is  GRANTED.    The 

motion  to  dismiss  Ms.  Wieland  and  Ms.  Dawson  is  DENIED.    Lastly,  Applicant 

Johnson’s motion to deem its conditional use application approved is DENIED.   


       Given  that  the  schedule  for  mediation  and  trial  originally  established  by  the 

Court’s  Scheduling  Order  of  September  16,  2005,  have  expired  while  the  Court  was 

considering  the  pending  Motions,  the  Court  has  issued  a  Revised  Scheduling  Order 

simultaneously with this Decision. 


              Done at Berlin, Vermont, this 28th day of March, 2006. 

 
 
 
                                                                                          
                                                    Thomas S. Durkin, Environmental Judge 




                                          Page 7 of 7.